                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


 ABIGAIL BACON, et al.,                                Civ. No. 16-5939 (KM) (JBC)

                  Plaintiffs,                           MEMORANDUM OPINION

       V.


 AVIS BUDGET GROUP, INC., and
 PAYLESS CAR RENTAL, INC.,

                  Defendants.



MCNULTY. U.S.D.J.:

      The plaintiffs’ have filed a putative class action against car rental
companies Avis Budget Group, Inc. (“Avis”) and an Avis subsidiary, Payless
Auto Rental, Inc. (“Payless”). The Complaint alleges that the defendant rent-a-
car companies routinely charged customers’ credit and debit cards for ancillary
products and services that the customers had not authorized, or even had
declined. The plaintiffs, car rental customers who allegedly incurred such
unauthorized charges, assert claims for damages under New Jersey, Florida,
and Nevada consumer protection and unfair trade practices statutes, for unjust
enrichment, and for conversion. They also seek injunctive relief. (See Compl.,
passimj2 Plaintiffs propose to certify a nationwide class action comprising five
subclasses.



       The named plaintiffs are Richard Alexander, Abigail Bacon, George Davidson,
Jeannine DeVries, Lisa Geaiy, Yvonne Wheeler, and Arcadia Lee. (“Plaintiffs”, as used
herein, refers to named plaintiffs, not members of the putative class.)
2     Certain record items repeatedly cited are abbreviated as follows:
      “DE     “                 Docket Entry in this case
      “Compl.”     =            Complaint (DE 1)

                                                1
       Now before the Court are two motions for summary judgment. The first is
brought by defendants jointly. (DE Si). Defendants’ motion seeks an order
compelling the plaintiffs to arbitrate their claims on an individual basis. The
plaintiffs oppose that motion and cross-hrnve for summary’ judgment that the
claims not be arbitrated, but proceed in this Court. (DE 93).
       The defendants’ motion for summary’ judgment is denied outright to the
extent it rests on the agreements signed in person by’ the plaintiffs when they
rented their cars in the United States, and the plaintiffs’ corresponding cross
motion is granted to the same extent. Section II.D. 1 & 2, infra.
       The defendants’ motion and the plaintiffs’ cross motion are both denied
to the extent that they rest on the agreement signed in person by the plaintiff
who rented her car in Costa Rica, because factual issues remain. Section
1I.D.3, infra.




       “MTD Opinion” =   Memorandum Opinion, dated 6/9/20 17 regarding previous
                         Motion to Dismiss (DE 33), Bacon v. Avis Budget Grp., Inc.,
                         No. 16-5939, 2017 WL 2525009 (D.N.J. June 9, 2017).
       “Def. Br.” =      Memorandum of Law in Support of Defendants Avis Budget
                         Group, Inc. and Payless Car Rental Inc.’s Motion for
                         Summary Judgment to Compel Arbitration (DE 8 1-1)
       “DSMF” =          Defendants’ Local Rule 56.1 Statement of Undisputed
                         Material Facts in Support of their Motion for Summary
                         Judgment (DE 8 1-2)
       “P1. Br.” =       Memorandum of Law in Support of Plaintiffs’ Cross-Motion
                         for Summary Judgment and Opposition to Defendants’
                         Motion for Summary Judgment (DE 93-1)
       “PSMF” =          Plaintiffs’ Local Rule 56.1 Statement of Undisputed Material
                         Facts in Support of their Cross-Motion for Summary
                         Judgment (DE 93-2)
       “PRDSMF” =        Plaintiffs’ Response to DSMF (DE 93-3)
       “DeL Reply” =     Reply Brief Supporting Defendants’ Motion for Summary
                         Judgment and Opposing Plaintiffs’ Cross-Motion for
                         Summary Judgment (DE 96)
       “DRPSMF” =        Defendants’ Response to PSMF on cross-motion (DE 96-1)
       “DRPR” =          Defendants’ Reply to PRDSMF (DE 96-2)

                                         2
        To the extent the motions rest on the terms of service on booking
websites, I find that the record is not sufficiently developed. After appropriate
discovery, the issue may be resolved on summary judgment or tried. Section
lIE, infra.

   I.      SUMMARY
        A. Procedural History
        The plaintiffs filed their Complaint on September 26, 2016. Defendants
initially moved to dismiss the Complaint and compel arbitration. (DE 16, 17).
Because the defendants’ motions to dismiss presented issues of fact, I denied
those motions as offered and ordered limited discovery on the issue of
arbitrability. (See MTD Opinion). In that Opinion, I described how discovery
was necessary to develop the record on the question of whether the parties
agreed to arbitrate so that the motion to compel could be decided on a
summary judgment standard pursuant to the framework outlined in Guidotti v.
Legal Helpers Debt Resolution, L.L.C., 716 F.3d 764 (3d Cir. 2013). (See MTD
Opinion at 6-8).
        Once discovery on the question of arbitrability was completed, the
defendants filed the present motion for summary judgment to compel
arbitration. Plaintiffs cross-moved for summary judgment on the same issue.
        B. The U.S. Plaintiffs’ Rental Agreements and Rental Jackets
        Six of the seven plaintiffs (the “U.S. Plaintiffs”) rented cars in the United
States—specifically, New Jersey, Nevada, or Florida. (DSMF        ¶T   113, 123, 131,
146, 159, 168). The seventh plaintiff, Arcadia Lee, rented a car in Costa Rica.4
        The U.S. Plaintiffs signed identical one-page rental agreements (the “U.S.
Agreement”) to rent Payless cars. (PSMF        ¶   57).5 Each U.S. Agreement is


     These plaintiffs, and the states in which they rented cars, are Abigail Bacon
(New Jersey), Jeannine DeVries (Nevada), Lisa Gearv (Florida), Richard Alexander
(Nevada), Yvonne Wheeler (Florida), and George Davidson (Nevada).
        See infra Subsection IC.
      Copies of the U.S. Agreements that the U.S. Plaintiffs signed are located here:
DE 81-37 at 33; DE 81-38 at 49; DE 81-39 at 30; DE 81-41 at 54; DE 81-42 at 22.

                                           3
essentially a receipt. It itemizes charges and fees, lists basic identification
information about the customer and the rented vehicle, and states pickup and
drop-off details.
        Each U.S. Plaintiffs signature appears immediately below the final
paragraph of the U.S. Agreement. That final paragraph states, in part, as
follows: “I agree the charges listed above are estimates and that I have
reviewed&agreed to all notices&terms here and in the rental jacket.” (DSMF                         ¶J
8, 108; PRDSMF      ¶1   8, 108) (spacing sic in original). The U.S. Agreements do
not specifically define what a “rental jacket” is, and the phrase is not
capitalized or othenvise emphasized. (DSMF                ¶   8; PRDSMF   ¶   8; DRPR   ¶   8).
        The defendants attach copies of what they identify as the rental jackets
that correspond to the U.S. Agreements (the “Rental Jackets”). (DSMF                    ¶    1O9).

These Rental Jackets, pre-printed documents about the size of standard sheet

of paper (8.5”xl 1”), contain certain terms and conditions. (DSMF                 ¶   9; PRDSMF

¶   9). Folded into thirds, they are eventually used to enclose the U.S.
Agreements, as described more fully below. (Id.; DSMF               ¶   15; PRDSMF      ¶    15;
DRPR      15).
        Payless rental sales associates are instructed to give a rental jacket to
the customer after the customer signs the rental agreement. (DSMF ¶‘ 14, 36;
PRDSMP     ¶   14; DRPR   ¶   14). They are also instructed to give a rental jacket to
any customer who requests one. (DSMF                ¶J   16, 36). However, rental sales
associates are not trained to alert customers to the existence of the rental
jacket or to any additional terms while the customer is reviewing the U.S.
Agreement. (PRDSMP        ¶   36; DRPR   ¶   36).
        After the customer signs the U.S. Agreement, the rental sales associate
takes the signed agreement, folds the customer copy, inserts it into a Rental
Jacket, and hands the customer the Rental Jacket with the copy of the signed



6      Copies of the Rental Jackets, which are substantively identical, are located
here: DE 81-37 at 34-37; DE 81-39 at 31-35; DE 81-41 at 56-59; DE 81-40 at 60-63;
DE 8 1-38 at 50-53; DE 8 1-42 at 23-26.

                                                4
U.S. Agreement inside. (DSMF      9 14, 15; PRDSMF 9 14, 15; DRPR ¶f 14, 15).
Thus the customer routinely receives the Rental Jacket only after signing the
U.S. Agreement, unless the customer has specifically asked to see the Rental
Jacket at some earlier time. (DSMF      9 32, 36).
      That is essentially what occurred when each of the U.S. Plaintiffs rented
a car. (DSMF   9 113, 119, 121, 123, 125, 127-29, 131, 138, 140-41, 146, 151-
52, 154-55, 163, 165-66, 168, 180, 182, 185). The U.S. Plaintiffs did not ask to
see the Rental Jacket; the rental sales associates did not mention anything
about the Rental Jacket as the U.S. Plaintiffs were reviewing their Agreements;
the U.S. Plaintiffs signed their Agreements; and then the rental sales associates
folded the U.S. Agreements inside the Rental Jackets and handed them back to
each U.S. Plaintiff. (Id.). It is undisputed that the U.S. Plaintiffs received the
Rental Jackets at the rental counter only after they signed their Rental
Agreements. (PSMF     ¶1J 1, 2; DRPSMF ¶J 1, 2)] None of the U.S. Plaintiffs, it
seems, actually read the Rental Jacket when they received it.
      The Rental Jacket, so called, is not actually titled as such; the actual title
at the top of the page is “Rental Terms and Conditions.” (DSMF         ¶ 10; PRDSMF
¶ 10; DRPR ¶ 10). The Rental Jacket includes 31 paragraphs of terms and
conditions in small but legible print. The word “jacket” is not found as a header
anywhere in the document; it does appear in the text of the second numbered
paragraph, which refers to the “Rental Document Jacket.” (DE 81-1 1). The
terms and conditions, as well as the layouts, are substantially the same across
all six Rental Jackets provided to the U.S. Plaintiffs. Each includes the same
arbitration provision, which states, in relevant part:



7       Plaintiffs Bacon and Wheeler do not remember receiving rental jackets during
their rental transactions. (PRDSMF ¶ 14; PSMF 9 32, 42). However, defendants assert
that Bacon and Wheeler did receive rental jackets and that their failure of recollection
is insufficient to support an inference that Bacon and Wheeler did not receive them.
(DRPR ¶ 14; DRPSMF 9 32, 42). It is undisputed that, if Bacon and Wheeler did
receive rental jackets, they did so after signing the rental agreement. Since that timing
in combination with the other circumstances precludes the U.S. Plaintiffs from
agreeing to arbitrate, see infra Subsection III.D, this dispute is immaterial.

                                           5
             28. Arbitration.


            Dispute Resolution: Except as otherwise provided
            below, in the event of a dispute that cannot be
            resolved informally through the pre-dispute resolution
            procedure, all disputes between you and Payless
            arising out of, relating to or in connection with your
            rental of a vehicle from Payless and these rental terms
            and conditions shall be exclusively settled through
             binding arbitration through the American Arbitration
            Association (“AAA”) pursuant to the AAA’s then-
             current rules for commercial arbitration. There is no
            judge or jury in arbitration. Arbitration procedures are
             simpler and more limited than rules applicable in
            court and review by a court is limited. YOU AND
            PAYLESS AGREE THAT ANY SUCH ARBITRATION
             SHALL BE CONDUCTED ON AN INDIVIDUAL BASIS
            AND NOT IN A CLASS, CONSOLIDATED OR
            REPRESENTATIVE ACTION. Notwithstanding any
            provision in these terms to the contrary, if the class-
            action waiver in the prior sentence is deemed invalid
            or unenforceable, however, neither you nor we are
            entitled to arbitration..   .This arbitration agreement
                                            .


            is subject to the Federal Arbitration Act. .   .Disputes
                                                               .



            and claims that are within the scope of a small claims
            court’s authority, as well as disputes to or loss of a
            vehicle related to your Payless rental, are exempt from
            the foregoing dispute resolution provisions.
(DSMF   ¶ 11-13, 21; PRDSMF fl      11-13, 21; DRPR ¶j 11-13).
       The defendants keep the Rental Jackets at the rental counter, typically
near the computer terminal or printer. (DSMF ‘i 35, 41; PRDSMF         ¶ 35, 41;
DRPR   ‘1 35, 41). The parties provided photos of the rental counters where the
U.S. Plaintiffs rented their cars in Tampa, FL and Las Vegas, NV to illustrate
the physical layout.8
       At the Las Vegas location, the Rental Jackets are located on a desk
behind the counter where the rental associate stands. The desk on which they


S     SeeDE 93-5 at 141-44; DE 81-27; DSMF ¶ 51 (Las Vegas location photos). See
DE 93-5 at 145-55; DE 8 1-32; DSMF ¶ 48 (Tampa location photos). The parties do not
appear to have attached photos of the New Jersey location.

                                                6
sit is lower than the counter, so the     view      of a customer who is standing more
than a few feet away is obstructed. Even for a customer standing directly at the
counter, only the bottom portion of the Rental Jacket page would be visible.
The Rental Jackets are facing in the direction of the rental sales associate (La,
the text is upside-down from the customer’s point of view).
      The photos of the Tampa location are similar, except that the Rental
Jackets are     somewhat    less obstructed by the counter ledge, and the bottom of
the rental jacket is therefore more visible.
      C. Lee’s Costa Rica Agreement
      Arcadia Lee rented a car in Costa Rica from Pavless’s licensee, Las
Cuatro Vias, S.A. (“LCV”). (DSMF           186, 192-93, 203). LCV uses an agreement
that is printed on both sides of a single sheet of paper. (Id.          ¶   194). The front
side is a receipt-like document, customized by insertions, that contains the
essential terms of the particular transaction (the “Costa Rica Fill-In
Agreement”). The back side of the paper includes general preprinted terms, in
both English and Spanish, and is entitled Rental Agreement (the “Costa Rica
Terms”). (Id.   ¶   194). Both the front-side Costa Rica Fill-In Agreement and the
back-side Costa Rica Terms have their own signature lines for the customer to
sign. (PRDSMF 1194; DRPR          ¶   194). Lee signed the Costa Rica Fill-In
Agreement on the front of the sheet, but did not separately sign the Costa Rica
Terms on the back. (DE 8 1-8; PRDSMF           ¶1   207; DRPR   ¶   207).
      The front side of the Costa Rica Fill-In Agreement is a receipt-like
agreement that bears the Payless logo as well as LCV’s name and address. (DE
8 1-8; DSMF     ¶   195). It includes basic identification information about the
customer and the rented vehicle, itemizes charges and fees, and identifies
pickup and drop-off details for the rented vehicle. (DE 8 1-8). It also includes
several provisions with blank lines next to them for the customer to initial to
signify that it is accepted or declined. (Id.). These include a collision damage
waiver, emergency roadside assistance, and supplemental liability insurance.
(Id.). The collision damage waiver states that it is subject to capitalized “Terms
and Conditions on this countract [sicj.” (Id.). There is no document or
                                              7
paragraph entitled “Terms and Conditions,” however. The front side does not
explicitly refer to content on the back side of the paper. (Id.). Aside from the
reference in the collision damage waiver, the front-side Costa Rica Fill-in
Agreement does not refer to, let alone identify, any separate terms and
conditions. It does not refer to any extrinsic “Rental Agreement.”
          At the bottom of the front side appears the following admonition: “By
signing below, you agree to the terms and conditions of this Agreement, and
you acknowledge that you have been given an opportunity to read this
Agreement before being asked to sign.” (Id.; DSMF        ¶   197; PRDSMF     197;
DRPR      ¶   197). Lee signed the front side just underneath that admonition. (DE
8 1-8).
          The Costa Rica Terms, La, the back of the sheet, bears the heading
“Rental Agreement.” It comprises 21 paragraphs in English and 21 paragraphs
in Spanish on a single page. (Id.). The writing is quite small and difficult to
read, at least in the Court’s copy. (Id.). The first numbered English paragraph,
titled “Parties,” explains that the parties include LCV and the renter, defined as
the “persons whose data is detailed on the face of this document and whose
signatures are affixed at the bottom, as well as any other individuals or entities
in which name the car-rental invoice is issued by instructions of the signatory
who shall be jointly liable for the obligations hereunder acquired.” (Id.; DSMF      ¶
196; PRDSMF         ¶   196; DRPR   ¶   196).
          The Costa Rica Terms include a “Dispute resolution” clause, essentially
an arbitration provision, which states as follows:
                    Even’ controversy or dispute that may be related to
                    this agreement or its performance, liquidation or
                    interpretation shall be resolved in accordance with
                    the following procedure: 1) The parties shall resort
                    to conciliation mechanisms in accordance with the
                    Conciliation Regulations of the Center for
                    Conciliation and Arbitration of the Chamber of
                    Commerce of Costa Rica. If the Parties have not
                    reached a conciliation agreement within fifteen
                    business day [sic] following the conciliation request,
                    the controversy or dispute shall be resolved by

                                                8
                  means of 2) Arbitration proceedings, in accordance
                  with the Arbitration regulation of said center, to
                  which rules the parties subject themselves
                  unconditionally. The Arbitration Panel shall be
                  composed of one member and resolve [sic] pursuant
                  to law.
(DE 81-8; DSMF        ¶   199).
      The back side of the paper has its own signature line, at the bottom right
corner. It is preceded by the following admonition: “By signing below, you agree
to the terms and conditions of this Agreement,” in English and Spanish. Lee
did not sign the Costa Rica Terms on the back side of the paper. (DE 8 1-8;
PRDSMF    ¶   207; DRPR       ¶   207; PSMF   ¶   48).
      The parties attach a video of Lee’s rental transaction at LCV in Costa
Rica. (DE 93-5 at 138 (the “video”)). This video shows Lee reviewing and signing
the Costa Rica Agreement; it does not show that she ever turned over the Costa
Rica Fill-In Agreement to review the Costa Rica Terms on the back. (Id.). The
video shows the rental sales associate physically pointing to where Lee should
sign the Costa Rica Fill-In Agreement on the front side, but it does not show
the rental sales associate communicating to Lee that there is additional content
on the back side of the paper. (Id.; PRDSMF              ¶   208; DRPR   ¶    208).
      During the transaction, Lee can be heard asking, “do you want me to
sign next to each one?” The evident reference is to the initial lines on the front
requiring the customer to accept or decline the collision damage waiver, the
emergency roadside assistance sentence, and the supplemental liability
insurance. (Video at 34:35         —   34:45). The rental sales associate responds, “at
the end, please”, and points to the signature line at the bottom of the front
side. (Id.). Later on, the rental sales associate gives the paper back to Lee and
says, “sign the initials for your name; one, two, three, and at the end, alright?”
(Video at 54:27   —   54:59). After Lee signs the front side, the rental sales
associate takes back the paper. (Id.). Neither the testimony nor the video
suggests that Lee asked any questions about the Costa Rica Terms or turned
the sheet over during this rental transaction. (DSMF              ¶   208).


                                                  9
      13.           Third-Party Booking Websites
      Payless has business relationships with travel booking websites such as
Expedia.com, Hotwire.com, and Priceline.com (collectively, “the Booking
Websites”). (DSMF          ¶ 54). These Booking Websites provide online reservation
set-vices and assist users in making car rental reservations with vendors,
including Payless. (Id.        ¶ 56). Five of the six       U.S. Plaintiffs used those websites
to reserve their car rentals online.9
      The defendants attach the Booking Websites’ Terms of Use that                         were   in



effect at the time the five U.S. Plaintiffs reserved their car rentals. (Id.                ¶11 76,
83, 92)i° To use the Booking Websites to reserve their rentals, the five U.S.
Plaintiffs had to click boxes acknowledging that they had read and agreed to
the Booking Websites’ Terms of Use. (DSMF                    9     68-69, 77, 84-85, 93, 99, 100).
The Terms of Use for each of the Booking Websites included an arbitration
provision.
      The arbitration provision included in the Expedia.com Terms of Use
provided the following: “Any and all Claims will be resolved by binding
arbitration, rather than in court.        .   .   .   This includes any Claims you assert
against.    .   .   travel suppliers or any companies offering products or services
through us (which are beneficiaries of this arbitration agreement).” Such
arbitration, it provides, “will be conducted only on an individual basis and not
in a class, consolidated or representative action.” (DSMF                      9   61, 78; DE 8 1-30
at 37-47). It also states that “[v]ou agree to give us an opportunity to resolve
any disputes or claims relating in any way to.                 .   .   any services or products
provided” and that “ji]f we are not able to resolve your Claims within 60 days,



      Specifically, the five plaintiffs and the websites they used are as follows:
Richard Alexander (Expedia.com); Lisa Geary (Expedia.com); Abigail Bacon
(Hotwire.com); Jeannine DeVries (Hotwire.com); and George Davidson (Priceline.com).
(DSMF 9 65, 66, 81, 82, 97).
10     Plaintiffs dispute the admissibility of the Booking Websites’ Terms of Use and
website layouts as presented by defendants. (PRDSMF 9 58, 6 1-63, 67-69, 76-78, 83-
85, 92-94, 98-100, 104-06; DRPR ¶1J 58, 6 1-63, 67-69, 76-78, 83-85, 92-94, 98-100,
104-06). I address this question below. See infra Subsection III.D.4.

                                                       10
you may seek relief through arbitration or in small claims court           “   (Id.;
DSMF    ¶   79). The terms “we”, “us”, and “our” are defined to refer to Expedia,
Inc., and its subsidiaries and corporate affiliates, including Travelscape, LLC.
(Id.). The term “you” is defined to mean the customer visiting or booking a
reservation through Expedia.com. (Id.). “Expedia Partner” is defined as “any co
branded and/or linked website through which we provide links, content or
service.” (Id.).
        Hotwire.com’s Terms of Use are identical, except of course that “we”,
“us”, and “our” refer to Hotwire, Inc. and the term “Expedia Partner” is absent.
(DSMF    ¶   62, 94; DE 81-30 at 81-101).
        The arbitration provision in the Priceline.com Terms of Use provided the
following: “ANY AND ALL CLAIMS MUST BE RESOLVED BY BINDING
ARBITRATION.       .   .   AND IT PREVENTS YOU FROM PURSUING A CLASS ACTION
OR SIMILAR PROCEEDING IN ANY FORUM. THESE LIMITATIONS APPLY TO
ANY CLAIMS AGAINST.            .   .   ANY TRAVEL SERVICE PROVIDERS OR
COMPANIES OFFERING PRODUCTS OR SERVICES THROUGH THE SITE.”
(DSMF ¶1 63, 104; DE 81-30 at 48-79). It defines “third-party suppliers or
providers” as including “the airlines, hotels, rental car companies and other
suppliers that provide travel or other services through this Site (such third
parties collectively referred to as the Travel Service Providers’).” (Id.). It requires
a Notice of Dispute prior to any arbitration; “If Priceline and you, or Priceline
and any Third-party, do not reach an agreement to resolve the Claim within 60
days after the Notice is received, you, or the Third-party, may commence an
arbitration proceeding.” (Id.). It also includes a class-action waiver. (Id).
        None of the plaintiffs who reserved their rentals with the Booking
Websites suggest that they had any problems with the reservation process. The
basis for those plaintiffs’ claims against defendants involve the alleged
unauthorized charges for ancillary services after the plaintiffs returned their
cars.




                                                11
   II.     LEGAL STANDARD
         Federal Rule of Civil Procedure 56(a) provides that summary judgment
should be granted “if the movant shows that there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter of law.”
Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
(1986); Kreschollek v. S. Stevedoring Co., 223 F.3d 202, 204 (3d Cir. 2000). In
deciding a motion for summary judgment, a court must construe all facts and
inferences in the light most favorable to the nonmoving party. See Boyle v. Cty.
of Allegheny Pa., 139 F.3d 386, 393 (3d Cir. 1998). The moving party bears the
burden of establishing that no genuine issue of material fact remains. See
Celotex Corp. v. Catrett, 477 U.S. 317, 322—23 (1986). “[Wjith respect to an
issue on which the nonmoving party bears the burden of proof.                       .   .   the burden
on the moving party may be discharged by ‘showing’—that is, pointing out to
the district court—that there is an absence of evidence to support the
nonmoving party’s case.” Id. at 325.
         Once the moving party has met that threshold burden, the non-moving
party “must do more than simply show that there is some metaphysical doubt
as to material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475
U.S. 574, 586 (1986). The opposing party must present actual evidence that
creates a genuine issue as to a material fact for trial. Anderson, 477 U.S. at
248; see also Fed. R. Civ. P. 56(c) (setting forth the types of evidence on which
a nonmoving party must rely to support its assertion that genuine issues of
material fact exist). “[U]nsupported allegations   .   .   .   and pleadings are
insufficient to repel summary judgment.” Schoch v. First Fid. Bancorp., 912
F.2d 654, 657 (3d Cir. 1990); see also Gleason v. Nonvest Modg., Inc., 243 F.3d
130, 138 (3d Cir. 2001) (“A nonmoving party has created a genuine issue of
material fact if it has provided sufficient evidence to allow a jury to find in its
favor at trial.”). If the nonmoving party has failed “to make a showing sufficient
to establish the existence of an element essential to that party’s case, and on
which that party will bear the burden of proof at trial,          .   .   .   there can be ‘no
genuine issue of material fact,’ since a complete failure of proof concerning an
                                          12
essential element of the nonmoving party’s case necessarily renders all other
facts immaterial.” Katz v. Aetna Cas. & Sur. Co., 972 F.2d 53, 55 n.5 (3d Cir.
1992) (quoting Celotex, 477 U.S. at 322—23).
      When the parties file cross-motions for summary judgment, the
governing standard “does not change.” Auto-Owners Ins. Co. v. Stevens & Ricci,
Inc., 835 F.3d 388, 401 (3d Cir. 2016) (citing Appelmans v. City of Phila., 826
F.2d 214, 216 (3d Cir. 1987)). The court must consider the motions
independently, in accordance with the principles outlined above. Goldwell of
N.J., Inc. v. KPSS, Inc., 622 F. Supp. 2d 168, 184 (D.N.J. 2009); Williams v.
Philadelphia Housing Auth., 834 F. Supp. 794, 797 (ED. Pa. 1993), aff’d, 27
F.3d 560 (3d Cir. 1994). That one of the cross-motions is denied does not imply
that the other must be granted. For each motion, “the court construes facts
and draws inferences in favor of the party against whom the motion under
consideration is made” but does not “weigh the evidence or make credibility
determinations” because “these tasks are left for the fact-finder.” Pichier v.
UNITE, 542 F.3d 380, 386 (3d Cir. 2008) (internal quotation and citations
omitted); see also Big Apple BMW, Inc. v. BMW of N. Am., Inc., 974 F.2d 1358,
1363 (3d Cir. 1992).
      Because arbitration is a “matter of contract” between two parties, “a
judicial mandate to arbitrate must be predicated upon the parties’ consent.”
duidotti v. Legal Helpers Debt Resolution, L.L.C., 716 F.3d 764, 771 (3d Cir.
2013) (quoting Par—Knit Mills, Inc. v. Stockbridge Fabrics Co., Ltd., 636 F.2d 51,
54 (3d Cir. 1980)). Pursuant to the Federal Arbitration Act (“FAA”), a court may
enforce a contract to arbitrate, but only if the court is satisfied that the
“making of the agreement” to arbitrate is not “in issue.” Id.; ACE Am. Ins. Co. v.
Guethero, 738 F. App’x 72, 77 (3d Cir. 2018) (“Before compelling arbitration,
    courts must be satisfied that the parties have an agreement to arbitrate
because ‘arbitration is a matter of contract and a party cannot be required to
submit to arbitration any dispute which he [or she] has not agreed so to




                                         13
submit.”) (quoting AT & T Techs., Inc. v. Commc’ns Workers of Am., 475 U.s.
643, 648, 106 5. Ct. 1415 (1986)).
          A motion to compel arbitration is evaluated under the summary
judgment standards outlined above. Id. at 77. Thus arbitration will be
compelled if the arbitrability issue presents no genuine, material issues of fact,
with “[tjhe party opposing arbitration      .   .   .   given the benefit of all reasonable
doubts and inferences that may arise.” Id. (quoting Kaneff v. Del. Title Loans,
587 F.3d 616, 620 (3d Cir. 2009)). If, on the other hand, there are material
factual disputes regarding arbitrability, the court should proceed to trial
“regarding ‘the making of the arbitration agreement or the failure, neglect, or
refusal to perform the same,’ as Section 4 of the FAA envisions.” Id. (quoting
Somerset Consulting, LLC v. United Capital Lenders, LLC, 832 F. Supp. 2d 474,
482 (E.D. Pa. 2011)).
   III.      DISCUSSION
             A. The Framework on Motions to Compel Arbitration
          Federal law is decidedly pro-arbitration. The FAA’s purpose is “to reverse
the longstanding judicial hostility to arbitration agreements that had existed at
English common law and had been adopted by American courts, and to place
arbitration agreements upon the same footing as other contracts.” Gilmer v.
Interstate/Johnson Lane Corp., 500 U.S. 20, 24, 111 S. Ct. 1647 (1991). Thus,
the statute makes agreements to arbitrate “valid, irrevocable, and enforceable,”
9 U.S.C.    §   2, subject only to traditional principles of contract formation and
interpretation. The FAA provides that contract provisions manifesting the
intent of the parties to settle disputes in arbitration shall be binding, allows for
the stay of federal court proceedings in any matter that is referrable to
arbitration, and permits both federal and state courts to compel arbitration if
one party has failed to comply with an agreement to arbitrate. 9 U.S.C.                §   2-4.
Cumulatively, those provisions “manifest a liberal federal policy favoring
arbitration agreements.” Gilmet; 500 U.S. at 24, 111 S. Ct. 1647 (quotations
omitted).


                                                14
      The relevant inquiry encompasses two questions: (1) whether the parties
agreed to arbitrate; and (2) whether the dispute is within the scope of the
agreement. Sarbak v. Citigroup Global Markets, Inc., 354 F. Supp. 2d 531, 536—
37 (D.N.J. 2004); see also Green Tree Fin. Corp. u. Bazzle, 539 U.S. 444, 452,
123 S. Ct. 2402 (2003); ACE Am. Ins. Co. v. Guethero, 738 F. App’x 72, 77 (3d
Cir. 2018).h1
      To decide the first question, whether the parties have agreed to arbitrate,
the courts apply state contract law. “Before a party to a lawsuit can be ordered
to arbitrate and thus be deprived of a day in court, there should be an express,
unequivocal agreement to that effect.” Griswold a Coventry First LLC, 762 F.3d
264, 270 (3d Cir. 2014) (quoting Par—Knit Mills, 636 F.2d at 54). But even
facially neutral state laws, the Supreme Court has recently held, will be set
aside if they discriminate against agreements to arbitrate vis-ã-vis other
contracts:
                The FAA.   .  preempts any state rule discriminating on
                               .



                its face against arbitration—for example, a “law
                prohibit[ing] outright the arbitration of a particular
                type of claim.”    .  And not only that: The Act also
                                       .   .   .



                displaces any rule that covertly accomplishes the same
                objective by disfavoring contracts that (oh so
                coincidentally) have the defining features of arbitration
                agreements.

Kindred Nursing Centers Ltd. P’ship v. Clark, 137 S. Ct. 1421, 1426 (2017)
(quoting AT& TMobility LLC a Concepcion, 563 U.S. 333, 341, l3lS. Ct. 1740)
(sarcasm in original). So the court, in applying contract law, must keep in mind
not only the general “strong federal policy in favor of arbitration,” John Hancock
Mitt. Lfe lhs. Co. v. Olick, 151 F.3d 132, 137 (3d Cir. 1998), but also the Kindred
preemption principle.




11     The cited cases state a third factor: whether Congress nevertheless intended the
dispute to be non-arbitrable. Because the parties point to no statutory prohibition,
that factor does not apply here.

                                                   15
      The second question, whether the dispute falls within the scope of the
arbitration agreement, is decided under federal law. Centunj Indem. Co., 584
F.3d at 524. “When the parties have a valid arbitration agreement, ‘any doubts
concerning the scope of arbitrable issues should be resolved in favor of
arbitration.”’ Guerriero, 738 F. App’x at 77-78 (quoting Mitsubishi Motors Corp. v.
Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 626, 1058. Ct. 3346 (1985)). Accord
Moses H. Cone Mem’l Hosp. v. iVlercury Constr. Corp., 460 U.S. 1, 24—25, 103 S.
Ct. 927 (1983).
         B. The Parties’ Arguments
      In broad strokes, the defendants argue that the arbitration provisions in
the Rental Jackets and the Costa Rica Terms are enforceable and that the
plaintiffs’ claims fall within the scope of those arbitration provisions. Further,
they argue that the class-action waivers in the arbitration provisions require
the plaintiffs to bring their claims on an individual rather than a class-wide
basis. Although Avis is not a signatory’ to the Rental Jackets, and neither
defendant is a signatory’ to the Costa Rica Terms, they say they may enforce
the arbitration provisions under principles of agency law and equitable
estoppel. Furthermore, defendants argue, the plaintiffs who reserved their car
rentals through the Booking Websites can be compelled to arbitrate their
claims based on the arbitration provisions found in the Booking Websites’
Terms of Use. According to defendants, then, all of the plaintiffs must submit
their claims against Avis and Payless to arbitration, and on an individual
basis—the U.S. Plaintiffs in the United States, and Lee in Costa Rica.
      As plaintiffs see it, arbitration cannot be compelled here. The U.S.
Agreements and the Costa Rica Fill-In Agreement do not effectively incorporate
by reference the Rental Jackets or the Costa Rica Terms, including the
arbitration clauses therein. Assuming arguendo that the Rental Jackets and
Costa Rica Terms are effective, plaintiffs make additional arguments that these
disputes are beyond the scope of the arbitration agreements.
      Particularly for the Rental Jackets, I agree with the plaintiffs that the
incorporation-by-reference issue precedes all others. If plaintiffs are correct,
                                         16
there is no agreement to arbitrate at all, so issues of interpretation and scope
become moot.
      Additionally, Plaintiffs argue that they cannot be compelled to arbitrate
their claims pursuant to the arbitration provisions in the Booking Websites’
Terms of Use. The evidence of those terms, they say, is not competent or
admissible. And even if those terms are admissible, plaintiffs say, they never
assented to them. Further, the plaintiffs argue that these disputes are beyond
the scope of the Booking Website arbitration clauses, because they do not
involve the reservations, but rather the unauthorized charges imposed after the
rental transactions had concluded.
         C. Choice of Law
      As noted above, courts apply state contract law to determine whether
parties have agreed to arbitrate. ACE Am. Ins. Co. v. Guerriero, 738 F. App’x 72,
78 (3d Cir. 2018). Plaintiffs rented the cars in New Jersey, Nevada, Florida, and
Costa Rica. Thus a threshold choice-of-law question is presented.
      In its Opinion denying the defendants’ motions to dismiss, the Court
conducted a choice-of-law of analysis with respect to the incorporation-by-
reference issue. (MTD Opinion at 11-16). The analysis of the MTD Opinion
should be consulted, but for convenience I briefly summarize it here. Id.,
available as Bacon v. Avis Budget Grp., Inc., No. 16-5939, 2017 WL 2525009, at
*6*lo (D.N.J. June 9, 2017).
      In diversity actions a district court must apply the choice-of-law rules of
the forum state—here, New Jersey—to determine which state’s law will govern.
Id. New Jersey uses the most-significant-relationship test. Initially, the court
must determine whether a conflict actually exists between the potentially
applicable laws. Id. If no conflict exists, the law of New Jersey, the forum state,
applies. Id. If a conflict does exist, the court must determine which state has
the most significant relationship to the claim. Id.
      Upon conducting this analysis in my earlier opinion, I initially
determined that there is no relevant distinction between the laws of New Jersey


                                         17
and Nevada, but that there is a distinction between New Jersey and Florida
law. I held that the threshold incorporation-by-reference issue—i.e., whether
the U.S. and Costa Rica arbitration provisions are effectively incorporated by
reference from an extrinsic document—is governed by New Jersey contract law
as to plaintiffs Bacon, Alexander, DeVries, Davidson, and Lee. The same issue,
however, is governed by Florida contract law as to plaintiffs Geaty and Wheeler.
‘a.
      “Because choice of law analysis is issue-specific, different states’ laws
may apply to different issues in a single case, a principle known as ‘depecage.”
Berg Chilling Sys., Inc. v. Hull Corp., 435 F.3d 455, 462 (3d Cir. 2006). As to
arbitrability under the Booking Websites’ Terms of Use, however, I have not yet
determined which state’s law applies. Still, I find that I do not have to reach
that issue in this Opinion. See Subsection Ill.D.4, infra.
         D. The U.S. and Costa Rica Agreements
      The main thrust of the defendants’ position is that the plaintiffs, at the
time they picked up their rental cars, signed rental agreements that contained
or incorporated agreements to arbitrate.
      I first discuss the U.S. Agreements. As I say, New Jersey and Florida law
govern the issue of whether the Agreements signed by the U.S. Plaintiffs
effectively incorporated the arbitration clauses in the Rental Jackets. Ordinary
principles of New Jersey and Florida contract law determine the validity of an
agreement containing an arbitration clause. First Options of Chicago, Inc. v.
Kaplan, 514 U.S. 938, 944, 115 S. Ct. 1920 (1995).
      As to the issue of mutual assent for the U.S. Plaintiffs, I essentially hold
as follows: The Rental Jackets are separate from the U.S. Agreements that the
customers signed. The relevant arbitration language appears only in the Rental
Jackets, not in the Agreements. There can be no mutual assent with respect to
terms in a document that the parties do not understand to be part of the
contract. Therefore, a fundamental question is the extent to which the Rental
Jackets were available for the customers’ inspection when they signed the U.S.
Agreements. Since the Rental Jackets were not adequately presented to the
                                        18
plaintiffs until after they signed the U.S. Agreements, and because the
Agreements did not describe the Rental Jackets in a way that would be clear to
the reader, I hold that the U.S. Agreements did not adequately incorporate the
Rental Jackets under New Jersey or Florida law.
      With respect to the Costa Rica Fill-In Agreement, my resolution is
different. I hold that there is a question of fact whether Lee was given
reasonable notice of the Costa Rica Terms, and I therefore deny both parties’
motions for summary judgment on this issue.
      1. New Jersey Law and the U.S. Agreements
      The agreements signed by Bacon, Alexander, DeVries, and Davidson in
the United States are governed by New Jersey law. Because they are
substantially identical, I discuss them together.
      Under New Jersey law, “[am     agreement to arbitrate, like any other
contract, must be the product of mutual assent, as determined under
customary principles of contract law.”’ James v. Glob. TelLink Corp, 852 F.3d
262, 265 (3d Cir. 2017) (quoting Atalese v. U.S. Legal Serus. Grp., L.P., 219 N.J.
430, 99 A.3d 306, 3 12-13 (2014)). “Mutual assent requires that the parties
have an understanding of the terms to which they have agreed.” Atalese, 219
N.J. at 313. As the New Jersey Supreme Court explained, this principle is
especially important in arbitration cases, “because arbitration involves a waiver
of the right to pursue a case in a judicial forum”; courts will therefore “take
particular care in assuring the knowing assent of both parties to arbitrate, and
a clear mutual understanding of the ramifications of that assent.” Id. (internal
quotations omitted).
      Before a separate document will be deemed to be incorporated by
reference into a contract, New Jersey requires a high degree of certainty:
            In order for there to be a proper and enforceable
            incorporation by reference of a separate document, the
            document to be incorporated must be described in
            such terms that its identity’ may be ascertained beyond
            doubt and the party to be bound by the terms must
            have had “knowledge of and assented to the
            incorporated terms.”
                                        19
Alped, Goldberg, Butler, Norton & Weiss, P.C. v. Quinn, 410 N.J. Super. 510,
533, 983 A.2d 604, 617 (App. Div. 2009) (quoting 4 Williston on Contracts
§ 30:25 (Lord ed. 1999)); James, 852 F.3d at 266. That principle implies that
the Court can find an agreement to arbitrate only if
      (a) the Agreements describe the Rental Jackets in such a way that it is
clear beyond doubt that they were incorporated in the Agreements (the
“description factor”); and
      (b) that the plaintiffs knew of, and assented to, the terms within the
Rental Jackets (the “knowledge and assent factor”).
      Those two factors overlap. The more detailed the description, for
example, the more likely it is that the signer of the contract gained actual or
constructive knowledge of the external document.
      The plaintiffs contend that they never agreed to arbitrate because the
U.S. Agreements do not validly incorporate the Rental Jackets. That argument
relies heavily on Quinn, supra, which I discussed in detail in my earlier
Opinion. (See MTD Opinion at 17-19). As to the description factor, the Quinn
court reasoned that the extrinsic document sought to be incorporated was not
clearly identified because the agreement’s general reference to policies and
procedures “contained no document dates or an identifiable publication
number,” for example, and was “in no way specific or identifiable such that the
[law firm’s] practices and policies [could] be ascertained beyond doubt.” Quinn,
410 N.J. Super. at 535 (internal quotation marks omitted). As to the knowledge
and assent element, “there [was] no indication that the terms of the proposed
incorporated document were known or assented to by defendants” because the
“defendants were not shown and did not see the [proposed incorporated]
document until” after signing the main contract. Id. at 535.
      Like the contract in Quinn, the U.S. Agreement here failed to define the
Rental Jacket with sufficient specificity. It purports to bind the rent-a-car
customers “to all notices&terms here and in the rental jacket.” “Rental jacket,”
a bit of industry jargon, is not highlighted or emphasized, and it does not have


                                        20
a self-evident meaning. It is not defined in the Rental Agreement, by words or
ostension. The Agreement’s reference to the “rental jacket,” like the cross-
reference in the Quinn contract, “contained no document dates or an
identifiable publication number.” 410 N.J. Super. at 535. By design, the rental
sales associate did not hand the customer the Rental Jacket until after the
customer had signed the U.S. Agreement. Thus the customer could not readily
infer what document was referred to, as he or she might have done if presented
with the   two   simultaneously.
      To add to the confusion, the document referred to as the “rental jacket”
is not titled “Rental Jacket.” Instead it bears the title “Rental Terms and
Conditions.” Indeed, the so-called Rental Jacket does not even contain that
term as a highlighted header anywhere in the document; only in the middle of
the second numbered paragraph does it use the similar (but not identical) term
“Rental Document Jacket.”
      Together, these undisputed facts compel a conclusion that the Rental
Jacket is not “described in such terms that its identity may be ascertained
beyond doubt.” Quinn, 410 N.J. Super. at 533. A reasonable customer could
very well have been—indeed, probably was—in the dark as to the meaning of
the undefined cross-reference to the “rental jacket.” This is not a close case; it
falls far short of the clarity required by the “description factor.” See Alpert,
supra; James, supra. See also Ataiese, 219 N.J. at 314 (“Arbitration clauses—
and other contractual clauses—will pass muster       when   phrased in plain
language that is understandable to the reasonable consumer.”); NAACP of
Camden Cty. E. a Foulke Mgmt. Corp., 421 N.J. Super. 404, 425, 24 A.3d 777,
790 (App. Div. 2011) (“[T]he clarity and internal consistency of a contract’s
arbitration provisions are important factors in determining whether a party
reasonably understood those provisions and agreed to be bound by them.”).
      I move to the “knowledge and assent” factor. Here,      we   may even indulge
the assumption that a reasonable customer could piece together the meaning
of “rental jacket” when he or she was handed the Rental Agreement, folded


                                         21
inside the “Rental Terms and Conditions” (i.e., the Rental Jacket). At that point
however, each U.S. Plaintiff had already signed the U.S. Agreement.
Contractual assent had already been given. Just as in Quinn, it is here true
“without dispute that [plaintiffs] were not shown and did not see the document”
until after they signed the relevant contract containing the incorporation-by-
reference. Id. As in Quinn, “there was never any discussion concerning” the
terms of the putatively incorporated document prior to the signing of the
agreements. Id. Those facts, said the Quinn court, were the “most important[]”
in determining whether the external document was incorporated by reference.
So too here. These undisputed facts easily create the necessary level of doubt
under New Jersey law as to whether the U.S. Plaintiffs knew of and assented to
the terms of the Rental Jacket when entering into the contract. Indeed, the
conclusion is nearly inescapable that they did not. Thus New Jersey’s stringent
“beyond doubt” standard, while applicable, is not critical to my analysis. See
Section III.D.2, infra.
      As I noted in the MTD Opinion, the Quinn contract was an attorney
retainer agreement. (See MTD Opinion at 17-19). That, to be sure, is different
from a one-shot commercial transaction between a car rental company and a
customer, which does not involve a relationship of trust or confidence.
Nevertheless, courts have repeatedly applied Quinn outside the attorney-client
context, rejecting attempts to distinguish it on that basis,’2 and have thereby
confirmed that the principles it sets forth are part of the “general contract law”
of New Jersey. Guidotti v. Legal Helpers Debt Resolution, L.L.C., 866 F. Supp. 2d
315, 335 (D.N.J. 2011) (applying and declining to distinguish Quinn “on the
basis of the fact that the plaintiff seeking to impose the incorporated terms was
an attorney,” because the Quinn “court was clear that the proposition regarding

12     See Blue Sky 1, LLC z.’. Jaguar Land Rover N. Am., LLC, No. 16-207, 2016 WL
6803081, at 9 (D.N.J. Nov. 16, 2016) (in dispute between car dealership and
consulting firm, asset purchase agreement did not incorporate consulting agreement,
under Quinn); James u. Glob. TelLink Corp, 852 F.3d 262, 266 (3d Cir. 2017) (citing
Quinn for the principle that incorporation by reference requires the party bound by the
terms to have had knowledge and assented to the terms).

                                          22
incorporation of absent terms by reference was a question of general contract
law, not specific to the attorney-client relationship.”), vacated on other grounds,
716 F.3d 764 (3d Cir. 2013).
       I am confirmed in that conclusion by persuasive authority that deals
more specifically with vehicle rental contracts. In the MTD Opinion, I
summarized a comparable case from the Supreme Court of Appeals of West
Virginia that addresses the incorporation-by-reference issue. (MTD Opinion at
19-21, discussing State cx reL U-Haul Co. of W Virginia v. Zakaib, 232 W. Va.
432, 443 (2013)). I here review Zak-aib again, this time with the factual context
of the parties’ summary judgment submissions.’3
       The Zak-aib plaintiffs were renters of U-Haul equipment. Some signed a
one-page rental contract that stated “I acknowledge that I have received and
agree to the terms and conditions of this Rental Contract and the Rental
Contract Addendum.” Others, after viewing a rental contract on an electronic
terminal, clicked “accept” in response to the prompt “By clicking Accept, I agree
to the terms and conditions of this Rental Contract and Rental Contract
Addendum.” Id. at 436-37. In either case, however, the renter did not actually
receive a copy of the “Rental Contract Addendum” until after he or she had
signed the rental contract. Id. at 437.
       The Addendum in Zalcaib was a cardstock pamphlet that held
documents. It displayed advertisements and instructions for returning rented
equipment. Id. The Addendum bore the title “Rental Contract Addendum.”
(Unlike “Retail Jacket,” this was at least the same name used in the
incorporation language of the contract.). The text of the Addendum included
the following guidance: “Additional Terms and Conditions for EQUIPMENT
Rental, Place Rental Contract documents in this folder & keep available
throughout your move.” Id.


13     In the MTD Opinion I also evaluated a comparable case from New York state
court. (see MTD Opinion at 19-21); Kenner v. Avis RentA Car Sys., Inc., 254 A.D.2d
704, 704—05, 678 N.Y.S.2d 213 (1998). Defendants concede that the present case,
unlike Kenner, does not involve disputed issues of material fact. (Def. Br. at 15, n. 3).

                                            23
       When the Zakaib plaintiffs sued U-Haul for assessing hidden charges, U-
Haul moved to compel arbitration, based on an arbitration clause in the
Addendum. The trial court denied the motion. The West Virginia Supreme
Court announced a standard for incorporation by reference (“unmistakable
beyond doubt”) akin to that of New Jersey.14 Applying that standard, it affirmed
the trial court’s ruling that the agreement did not effectively incorporate the
arbitration clause in the Addendum:
              Both U—Haul’s pre-printed Rental Contracts and electronic
              contracts succinctly referenced the Addendum. However, such a
              brief mention of the other document simply is not a sufficient
              reference to the Addendum to fulfill the proper standard. The
              reference to the Addendum is quite general with no detail provided
              to ensure that U—Haul’s customers were aware of the Addendum
              and its terms, including its inclusion of an arbitration agreement.
              The lack of a detailed description is compounded by the fact that
              the Addendum itself was designed to look more like a document
              folder advertising U—Haul products, services, and drop-off
              procedures, rather than a legally binding contractual agreement.
              Finally, and most troubling to this Court, is the fact that U—Haul’s
              practice was to provide customers a copy of the Addendum only
              after the Rental Agreement had been executed. Under these
              circumstances, there simply is no basis upon which to conclude
              that a U—Haul customer executing the Rental Agreement possessed
              the requisite knowledge of the contents of the Addendum to
              establish the customer’s consent to be bound by its terms, which

       The West Virginia court’s standard, in more detail, was as follows:
              [Ijn the law of contracts, parties may incorporate by
              reference separate writings together into one agreement.
              However, a general reference in one writing to another
              document is not sufficient to incorporate that other
              document into a final agreement. To uphold the validity of
              terms in a document incorporated by reference, (1) the
              writing must make a clear reference to the other document
              so that the parties’ assent to the reference is unmistakable;
              (2) the writing must describe the other document in such
              terms that its identin’ may be ascertained beyond doubt;
              and (3) it must be certain that the parties to the agreement
              had knowledge of and assented to the incorporated
              document so that the incorporation will not result in
              surprise or hardship.
Id. at 444.

                                           24
               terms include the arbitration agreement sought to be enforced by
               U—Haul in this case.

Id. at 444 (italic emphasis added).
         The Zukaib analysis is persuasive, and the undisputed facts of this case
lead to the same conclusion. In both cases, the clauses supposedly
incorporating the external document only “brief[ly mention” that external
document. The references are “quite general,” with “no detail provided to
ensure that [thej customers were aware of the” external document or its terms,
“including its inclusion of an arbitration agreement.” Id. The Zakaib court
found “most troubling” the fact that U-Haul provided a copy of the external
document to the customer only after the rental agreement had been executed,
and did not discuss the external document with the customer prior to
executing the rental agreement. Id. Here too, those facts are undisputed and
are equally troubling. (PSMF    ¶J   1, 2; DRPSMF   ¶J   1, 2).
         Defendants do not attempt to distinguish Zakaib, but instead argue that
West Virginia’s rule disfavors arbitration provisions and therefore violates the
Kindred preemption principle. (Def. Br. at 15, n. 3). I disagree. The Kindred
preemption principle forbids states from imposing rules of contract law that
either facially or covertly disfavor arbitration agreements vis-ã-vis other
contracts. See Kindred, 137 S. Ct. at 1426. The rule of contract law in Zakaib,
however, pertains to incorporation-by-reference generally; it does not facially or
covertly disfavor arbitration in general, or arbitration of any particular type of
claim.
         What the Zakaib rule does disfavor is incorporation of an external
document that is not properly assented to or is insufficiently described in the
main contract. Zakaib, 232 W. Va. at 443-44. That rule applies to any contract
that incorporates an external document by reference. See id. Just as New
Jersey applied the Quinn rule not only to retention agreements but to contracts
generally, courts applying Zakaib have applied it not just to arbitration
agreements but to contracts generally. See also SWN Prod. Co., LLC v. Edge, No.


                                          25
5:15-cv-108, 2015 WL 5786739, at *5 (N.D.W. Va. Sept. 30, 2015) (applying
Zakaib incorporation by reference framework to contract dispute that did not
involve a question of whether to compel arbitration); Covol Fuels No. 4, LLC v.
Pinnacle Mm. Co., LLC, 785 F.3d 104, 114 (4th Cir. 2015) (same); Mazzella
Lifting Techs., Inc. v. Fanner, No. 1:16-cv-395, 2017 WL 4883238, at *4 (N.D.
Ohio Jan. 20, 2017) (same). This rule does not discriminate against agreements
to arbitrate, but places them “on the same footing as other contracts,”
consistent with the design of the FAA. CenftLnj Indem. Co., 584 F.3d at 522.
      I conclude that the incorporation-by-reference analysis of Quinn and
Zalcaib is not some idiosyncratic doctrine designed to obstruct arbitration; it is
part of those states’ general law of contracts. Thus it stays on the good side of
the Kindred preemption principle, because it does not disfavor arbitration in
particular, but disfavors vague incorporation-by-reference across the board.
      The defendants cite the settled principle of contract law that parties are
bound to provisions they assented to but did not read. (E.g., Def. Br. at 1-2)
(“Plaintiffs’ position that they are not at all bound by any of the provisions in
the Rental Jacket simply because they did not read them is wholly without
merit.”). In doing so, they set up a straw man. The plaintiffs did not sign or
assent to a Rental Jacket without reading it. They were not even presented with
the Rental Jackets until after they signed the Agreements. Because the only
reference to the Rental Jacket was the incorporation language in the
Agreement, the law of incorporation applies.
      It is true, of course, that notice of contractual terms may be sufficient
even if a party declines to take advantage of the opportunity to read them.
Defendants repeatedly cite Noble u. Samsung Elecs. Am., Inc., 682 F.App’x 113
(3d Cir. 2017), a non-precedential opinion from the Third Circuit, for the
proposition that under New Jersey law, if a party assents to a contract and is
given “reasonable notice” of the contractual terms, that party “is bound by
those terms, even if he [or she] failed to read them.” Id. at 116. “The
“reasonable notice” here, say defendants, is that if the plaintiffs had asked to


                                        26
review the Rental Jackets, the rental sales associates would have provided a
copy.
        Noble itself, however, goes on to note that “when the writing does not
appear to be a contract and the terms are not called to the attention of the
recipient,’ there is no reasonable notice and the terms cannot be binding.” Id.
(quoting Specht v. Netscape Communications Corp., 306 F.3d 17, 30 (2d. Cir.
2002)). “Therefore, contractual terms, including an arbitration clause, will only
be binding when they are ‘reasonably conspicuous,’ rather than ‘proffered
unfairly, or with a design to conceal or de-emphasize its provisions.”’ Id.
(quoting Caspi v. Microsoft Network, L.L.C., 323 N.J. Super. 118, 732 A.2d 528,
532 (App. Div. 1999)). Noble therefore affirmed the district court’s denial of a
motion to compel arbitration, reasoning that although the extrinsic arbitration
provision was “readily available,” its “terms were buried in a manner that gave
no hint to a consumer that an arbitration provision was within.” 682 F. App’x
at 116. Noble does not stand for the proposition that theoretical access to a
document is sufficient to constitute “reasonable notice” of its terms.’5


15     The defendants also urge the Court to consider, inter alia, Benson u. Budget
RentA Car Sys. Inc., No. 08-cv-4512, 2011 WL 4528334, at *4 (ED. Pa. Sept. 29,
2011), in which a federal court in the Eastern District of Pennsylvania held on
summary judgment that a rental agreement similar to that of the U.S. Plaintiffs’
Agreements properly incorporated a rental jacket by reference. There, unlike here, the
court noted that the customer “received and read” the rental jacket.
       Similarly, the defendants urge the Court to consider Tantillo v. CitiFinancial
Retail Servs., Inc., No. 12-cv-511, 2013 WL 622147, at *4 (D.N.J. Feb. 19, 2013), in
which a federal court in the District of New Jersey granted the party’s motion to
compel arbitration when the arbitration clause was part of an external document
incorporated by reference. But there, unlike here, the main agreement described the
incorporated document with specificity, listing within the main contract the date, title,
and publication number of the external document. And, importantly, the main
contract itself explicitly alerted the customer that the external document contained an
arbitration provision. Id. at *4..*9 (noting that the main contract included a provision
stating that “Paragraph 27 of the [external documenti contains provisions requiring
arbitration of various claims and controversies.”). Thus, in signing the main contract,
the customer explicitly “acknowledged the existence of another document that
contained an applicable arbitration provision.” Tantillo, 2013 WL 622147, at 9
      Other cases cited by the defendants are similarly distinguishable. Principally,
those other cases did not address incorporation by reference at all; involved plaintiffs
                                           27
       Neither the holding of Noble nor New Jersey’s general incorporation-by-
reference rule runs afoul of the well-established principle that “a party
accepting an offer has an absolute duty to read and understand the terms of
an offer, and failure to do so will not diminish the force and effect of the
resulting contract.” 66 VMD Assocs., LLC v. Melick-Tully & Assocs., P.C., No. A
4008-09T3, 2011 WL3503160, at*6 (N.J. Super. Ct. App. Div. Aug. 11,2011).
Under New Jersey law, for example, a defendant has no obligation to alert a
plaintiff to an arbitration provision (or any other provision) that is contained
within the contract that the plaintiff is signing: “Failing to read a contract does
not excuse performance unless fraud or misconduct by the other party
prevented one from reading.” Gras a Assoc’s First Capital Corp., 346 N.J.
Super. 42, 56, 786 A.2d 886 (App. Div. 2001) (internal quotation and citation
omitted).
      At most, however, this principle suggests that knowledge may be
imputed under limited circumstances not present here. For knowledge to be
imputed, the contracting party must have been given the incorporated
document or specifically directed to it in such a way that there was a real
opportunity to read its terms. That did not happen here. I would not impute
knowledge where a plaintiff has merely been told that there exists some other
item (a “rental jacket”), location and contents unknown, which will be
furnished after the contract is signed, and bears a title other than “rental
jacket.”16
      This is just another way of saying that effective incorporation by
reference requires that, before giving assent by signing the contract, the renter




who had read or been given the opportunity to review the incorporated terms; or
involved plaintiffs that had been specifically made aware of an arbitration waiver in
the incorporated document.
       Mind you, the Rental Jacket is sitting on the desk, at the elbow of the sales
agent, during the entire rental transaction. That is not mere happenstance; the agent
has been instructed to supply the jacket only after the contract is signed.

                                           28
must have been able to identify beyond doubt’7 the document that is referred
to, and to ascertain the contents of the relevant terms. The U.S. Agreements at
issue here did not meet that standard. Plaintiffs Alexander, Bacon, Davidson,
and DeVries did not assent to the purportedly incorporated arbitration
provision, and it is not part of their contract. As to these plaintiffs, the motion
to compel arbitration is denied.
      2. Florida Law and the U.S. Agreements
      As noted above, the incorporation-by-reference issue as to plaintiffs
Geaiy and Wheeler is governed by Florida law. Florida’s incorporation-by-
reference standard is not as exacting as New Jersey’s “beyond doubt” standard.
Florida law requires only that the incorporated document be “sufficiently
described or referred to in the incorporating agreement.” ROT Grp., Inc. v.
Tradewinds Engine Sen’s., LLC, 62 So. 3d 1192, 1194 (Fla. Dist. Ct. App.
2011). Based on the undisputed facts of this case, and applying the summary
judgment standard, I find that Florida law nevertheless does not require a
different result. I therefore will likewise deny the motion to compel arbitration
as to Geary and Wheeler.
      Here is the standard under Florida law:
              To incorporate by reference a collateral document, the
              incorporating document must (1) specifically provide
              “that it is subject to the incorporated [collateralj
              document” and (2) the collateral document to be
              incorporated must be “sufficiently described or
              referred to in the incorporating agreement” so that the
              intent of both parties may be ascertained.
Spicer v. Tenet Florida Physician Sews., LLC, 149 So. 3d 163, 166 (Fla. Dist. Ct.
App. 2014).
      In Spicer, the plaintiffs employment agreement with the defendant
contained the following incorporation language: “you agree that any and all
disputes regarding your employment with [the defendant], including disputes



      I repeat that the “beyond doubt” standard, while it is the correct one under New
Jersey law, is not critical to the analysis. See Section III.D.2, immediately following.

                                           29
relating to the termination of your employment, are subject to the Tenet Fair
Treatment Process [“FTP”], which includes final and binding arbitration.” Id. at
164. The agreement also stated, “If you have any questions, please           [J   feel free to
contact   []   me in the Human Resources Department at [phone number].” There
were no specific directions in the employment agreement as to how the
employee could locate or obtain a copy of the FTP, and the plaintiff did not in
fact receive a copy of the FTP until seventeen days after signing the
employment agreement. Id. at 164. When the plaintiff filed a lawsuit related to
his employment, the defendants moved to compel arbitration pursuant to the
terms of the arbitration provision in the FTP.
      A Florida appeals court held that the employment agreement did not
effectively incorporate the FTP:
                 [Mjerely providing a telephone number in a document
                 for a party to call “if you have any questions” is not
                 sufficient to meet the requirement of giving the location
                 of a document to be incorporated by reference.


                 We conclude that the employment agreement, standing
                 alone, did not contain a legally sufficient arbitration
                 agreement because it failed to set forth some
                 procedures by which arbitration was to be effected.
                 Although the employment agreement clearly stated
                 that any and all disputes were “subject to” the FTP,
                 the FTP was not sufficiently described in the
                 employment agreement or attached and no location was
                 given as to where the FTP could be found.
Id. at 167-68 (emphasis added).
      On the undisputed facts before me, the standard applied in Spiceryields
the same result as the New Jersey standard. The plaintiff must receive an
incorporated document, or else be given clear direction on how to access it,
before signing the agreement that allegedly incorporates that extrinsic
document. Defendants Avis and Payless failed to provide Gears’ and Wheeler
with the necessary access to the Rental Jackets here. They were not given the
Rental Jackets until after they signed their Rental Agreements. The Rental
Agreements did not describe the Rental Jacket or state where it could be found.

                                             30
Nor did the Rental Agreements, like the one found not adequate in Spicer, alert
Gean’ and Wheeler even generally to the contents of the Rental Jacket or the
fact that it contained an arbitration clause.
      Contrary to defendants’ assertion, these Rental Jackets were not
accessible or plainly noticeable. Much ink is spilled on the issue of the jackets’
visibility during the rental transaction. I cannot find that any version of the
standard requires the consumer to officiously take it upon herself to read a fine
print document on the agent’s desk upside-down. What is critical is that the
Rental Agreement did not define the meaning of a “rental jacket,” the
customers were not directed to it in any way, and the document did not
actually even bear that title.
      Spicer relied on ROT Group, Inc. v. Tradewinds Engine Services, LLC, 62
So. 3d 1192, 1193 (Fla. Dist. Ct. App. 2011), a case upholding the denial of a
motion to compel arbitration. There, the plaintiff executed a purchase order
that incorporated by reference certain terms and conditions that contained an
arbitration clause. The purchase order stated: “ALL QUOTATIONS, INVOICES
AND ORDERS ARE SUBJECT TO THE AVPACHED BOT TERMS AND
CONDITIONS.” Id. at 1194. (Apparently they were not “attached,” however; the
plaintiff did not actually receive the terms and conditions until a contract
dispute had arisen.) The court reasoned that “cases finding sufficient
description of a collateral document to create an incorporation by reference
involve more detailed descriptions of the collateral document, or where the
document could be found     .    .   .   .“   Id. at 1195. It cited two examples:
             [I]n Kaye v. Macan Building & Design, Inc., 967 So.2d
             1112, 1113 (Fla. 4th DCA 2007), the collateral
             document was described as “The American Institute of
             Architects Documents No. A—201, April 1997 Edition,”
             an industry standard. And in Avatar Properties, Inc. v.
             Oreetham, 27 So.3d 764, 766 (Fla. 2d DCA 2010),
             although a home warranty was not attached to a
             purchase and sale agreement, “the agreement state[d]
             that the warranty was available for examination at [the
             seller’s] offices and, that upon request the            warranty




                                                    31
                 would be attached as an exhibit to the purchase and
                 sale agreement.”
Id. at 1195. The BGT Group, Inc. court found it problematic that the purchase
order did not provide any information “about where the ‘terms and conditions’
might be located.” Id. (Indeed, the purchase order misleadingly stated that any
such terms and conditions were “attached.”). Again, Florida law, as described
in BGT Group, Inc., appears to embody a standard less stringent than that of
New Jersey, but it nevertheless would compel a similar result as to plaintiffs
Geary and Wheeler.’8
       Geaiy and Wheeler did not receive their Rental Jackets before signing
their copies of the U.S. Agreements. The Agreements did not provide any
information about where the Rental Jackets were located or how the customer
could get access to them. The Rental Jackets were not otherwise meaningfully
available for inspection; they were located on the desk underneath the rental
counter, partially out of view; the text was upside-down from the customer’s
perspective; and the Rental Jackets did not actually bear the title “Rental
Jacket.”
       The U.S. Agreement, here as before, makes no more than a bare
reference to the existence of the Rental Jacket: “I have reviewed&agreed to all



18      Florida’s “availability” standard made a difference, however, in Access Telecom,
Inc. v. Numwcx World Merchants, LLC, No. 13-cv-20404, 2013 WL 12108129, at *7
(S.D. Fla. Nov. 25, 2013) (terms and conditions were incorporated by reference into
purchase order in part because “[t]he Purchase Order specifically provide[dj: ‘Please
visit our website for terms and conditions at www.numaxx.com that govern this
transaction. .   . [and] a reasonable user could easily navigate to the Terms and
                     .



Conditions through only one mouse click from the homepage.”). See also Affinity
Internet, Inc. v. ConsoL Credit Counseling Servs., Inc., 920 So. 2d 1286, 1288 (Fla. Dist.
Ct. App. 2006) (no incorporation by reference where contract stated it was “subject to
all of [defendant’s] terms, conditions, user and acceptable use policies located”    .   at a
                                                                                         .   .



stated website,” but “no printed    version of the policies allegedly located at that website
was attached to the contract” or subsequently provided to the plaintiffs). Those cases
are distinguishable from the present case because the language seeking to incorporate
the external documents described how to access the external documents and also
provided website links to do so. The language in the Rental Agreements did not
describe how to access the Rental Jackets, nor did they provide a means for accessing
them.

                                             32
notices&terms here and in the rental jacket.” That is insufficient under the
Florida law of incorporation by reference, which “requires more than simply
making reference to another document in a contract.” Jenkins v. Eckerd Corp.,
913 So. 2d 43, 51 (Fla. Dist. Ct. App. 2005). Such a document is effectively
incorporated only “if the contract specifically describes the document and
expresses the parties’ intent to be bound by its terms.” Id. (quoting
Management Computer Controls, Inc. u. Charles Perry Construction, Inc., 743
So.2d 627, 631 (Fla. 1st DCA 1999) (“The contract must contain more than a
mere reference to the collateral document”)). This unadorned reference to a
“rental jacket” does not satisfy that standard. See id.; Vitacost.com, Inc. v,
McCants, 210 So. 3d 761, 765 (Fla. Dist. Ct. App. 2017) (“Florida law requires
the agreement to specifically provide that the collateral document is being
incorporated and to sufficiently describe the collateral document to be
incorporated.”); see also Apopka Clear Lake Investments, LLC v. Sema Constr.,
Inc., No. 14-cv-881, 2015 WL 12830494, at *8 (M.D. Fla. Oct. 14, 2015).
      Therefore, under Florida law, plaintiffs Geary and Wheeler will not be
deemed to have assented to the arbitration provisions found in the Rental
Jackets, which were not properly incorporated by reference into the Rental
Agreements. As to Geary and Wheeler, the motion to compel arbitration is
denied.
      3. New Jersey Law and the Costa Rica Agreement
      As outlined above, the incorporation-by-reference issue for the Costa
Rica Fill-In Agreement is also governed by New Jersey law. See supra at 16-17;
MTD Opinion at 11-16 (choice of law analysis). The facts of plaintiff Arcadia
Lee’s rental transaction, however, differ from the others, so I discuss it
separately. See pp. 7-10, supra (factual overview).
      Preliminarily, there is a skirmish over whether the incorporation-by-
reference analysis applies to the Costa Rica transaction at all. The Costa Rica
Terms and the Costa Rica Fill-In Agreement, recall, are printed on two sides of
the same sheet of paper. Defendants argue that they therefore constitute a


                                         33
single, integrated document. (DeL Br. at 36-37; DeL Reply at 39-40). True, the
single-sheet scenario may ease the defendants’ burden of proof. Either way,
however, it is fundamental that for Lee to be bound by the arbitration
provision, she must have had reasonable notice of the Costa Rica Terms. See
Atalese, 219 N.J. at 444-47; Noble, 2017 WL 838269, at *3 (discussing New
Jersey Appellate Division cases and noting that under New Jersey law mutual
assent “necessarily requires reasonable notice to each contracting party of the
contractual terms,” including an arbitration clause).
      The issue of whether Lee received reasonable notice requires the court to
find facts and weigh their significance. Because some of those material facts
are in dispute and because weighing them is the province of a fact finder, the
issue is inappropriate for disposition on summary judgment. Therefore, I deny
both parties’ motions for summary judgment on the question of whether Lee
agreed to arbitrate her claims.
      The Costa Rica Fill-In Agreement is a receipt-like document. That
Agreement, on the face of the sheet, is similar to the U.S. Agreement. The Costa
Rica Fill-In Agreement does not refer even generally to the existence of any
other agreement, extrinsic terms, or rental jacket. Afortiori it does not direct
the reader’s attention to any arbitration clause. Near the bottom of the page,
above the signature line, it states, “By signing below, you agree to the terms
and conditions of this Agreement, and you acknowledge that you have been
given an opportunity to read this Agreement before being asked to sign.” (DE
8 1-8). Lee signed the Costa Rica Fill-In Agreement on the face of the sheet.
      On the reverse side of the Costa Rica Fill-In Agreement is a preprinted
set of terms (the “Costa Rica Terms”), entitled “Rental Agreement.” The Costa
Rica Terms are similar to those contained in the U.S. Rental Jackets, discussed
above, and they include an arbitration provision. The Costa Rica Terms page
has its own, separate signature line. Although Lee signed the Costa Rica Fill-In
Agreement on the face of the sheet, she did not execute the signature line of
the Costa Rica Terms on the reverse. The Costa Rica Terms define the “Parties”
to the agreement as including the “persons whose data is detailed on the face
                                        34
of this document and whose signatures are affixed at the bottom, as well as
any other individuals or entities in which name the car-rental invoice is issued
by instructions of the signatory who shall be jointly liable for the obligations
hereunder acquired.” (DE 81-8).
      Defendants contend that Lee was placed on constructive notice of the
Costa Rica Terms when she was handed the sheet of paper, even if she did not
actually turn over the paper and read the Terms. Defendants also point to the
collision damage   waiver   on   the front-side Costa Rica Agreement, which states
that it is “Subject to the Terms and Conditions, stated on this countract [sic}.”
The prefatory admonition to the signature line states that the signer assents to
“the terms and conditions of this Agreement.” (Id.). Defendants say that these
references were enough to put Lee on constructive or actual notice that there
were additional terms on the back of the paper. The language, however, is
ambiguous at best. It does not direct the reader to “terms and conditions” that
appear elsewhere; if anything, it tends to suggest that the “terms and
conditions” consist of what appears on the front side of the form—i.e., that to
which the customer agrees by signing the front side. And of course they do not
specifically refer to arbitration at all.
      Plaintiffs emphasize the following facts: The rental sales associate never
directed Lee to the Costa Rica Terms on the reverse side of the Costa Rica Fill-
In Agreement; the rental sales associate never discussed with Lee the existence
or substance of the additional terms; the Costa Rica Fill-In Agreement does not
explicitly state anywhere that there are additional contract terms on the reverse
side of the paper; the reverse side, although it could be described as containing
terms and conditions, does not bear that title; the back-side Costa Rica Terms
have their own signature line, which Lee never signed; and the video does not
show that Lee was directed to turn over the sheet to review the Costa Rica
Terms, or that she actually did so.
      Under the New Jersey incorporation-by-reference standard, the language
of the contract must permit a reasonable consumer to “ascertainjj beyond


                                            35
doubt” the additional, extrinsic terms. Quinn, 410 N.J. Super. at 533. Neither
party presents any case law on the specific question of whether terms on the
reverse side of an agreement (as opposed to a separate document) are subject
to the incorporation-by-reference analysis. Even in a unitan’ written contract,
however, New Jersey courts have looked to the conspicuousness of an
arbitration clause when determining whether a party was put on reasonable
notice of it. Noble, 2017 WL 838269, at *3. Kuhn v. Terminix Int’l Co., L.P., No.
A-iS 18-07T3, 2008 WL 1987432, at *2 (N.J. Super. Ct. App. Div. May 9, 2008)
(“[Tihe subject contract does not provide the consumer with reasonable notice
of the arbitration provision” because the arbitration clause was “obscured in
appearance and location in the contract; it is one of twelve general conditions
undistinguishable from all the other boiler-plate provisions.”); Rockel v. Cherry
Hill Dodge, 368 N.J. Super. 577, 585, 847 A.2d 621, 627 (App. Div. 2004) (“The
size of the print and the location of the arbitration provision in a contract has
great relevance to any determination to compel arbitration, particularly when,
like here, the provision is contained in a contract of adhesion.   .   .   .   [T}he
arbitration provisions in the retail installment contract are difficult to locate
and, once found, onerous to read in light of the small size of the print. There is
also no language on the first page of the document, in print distinguishable by
its greater size or different color from the rest of the words on the page, which
warns that the right to pursue a lawsuit in court or the waiver of statutory
claims or the right to trial by jury will be affected or eliminated by provisions
contained elsewhere in the document.”).
      Some cases, most of them decades old or from other jurisdictions, have
addressed the question of whether language on the reverse side of a document
has been assented-to. The common lesson to be       drawn from   those cases is that
the issue is a factual one. Faced by conflicting evidence as to whether the
reverse side was properly called to the signer’s attention, they generally have
denied summary judgment. “A party should not be bound by clauses printed
on the reverse side of a document unless it be established that such matter
was properly called to its attention and that it assented to the provisions there
                                         36
stated.   .   .   .   In view of the conflicting claims and the nature of the writings in
issue, a question of fact exists as to whether the [party] became aware or could
reasonably be expected to observe the contents of the printed material before
he signed his name.” Tn-City Renta-Car & Leasing Corp. v. Vaillancourt, 33
A.D.2d 613, 614, 304 N.Y.S.2d 682, 684 (1969) (affirming denial of summary
judgment) (internal quotations omitted); Arthur Philip Exp. Corp.             ri.   Leathertone,
Inc., 275 A.D. 102, 105, 87 N.Y.S.2d 665, 667 (App. Div. 1949) (same).’°
       Here too, a question of fact exists as to whether the reverse side of the
document, containing, inter a/ia, the arbitration provision, was reasonably
called to Lee’s attention. If Lee had executed both the front and back signature
lines, this would be an easier case for summary judgment. But she executed,
and apparently            was   asked to execute, only the front. An additional factual
issue arises, then, as to the possible lulling effect of the signature line on the
front of the document, which could have left (and here, possibly did leave) the
impression that there was nothing more to be read or done. The sales associate
only confirmed that impression by instructing Lee to sign in only one place.2°
       The parties dispute whether the rental sales associate actually displayed
the paper in a manner that would have shown, at least generally, that there
was something printed on the back. (PSMF               ¶f   49-5 1; DRPSMF   ¶11    49-5 1;

1       See also Emery Worldwide, a Subsidiary of CNF, Inc. u. AAF-McQuay, Inc., No.
2003-CA-00 1446-MR. 2005 WL 2402544, at *3 (Ky. Ct. App. Sept. 30, 2005) (applying
Kentucin’ law); Miller u. Lykes Bros. 5.5. Co., 467 F.2d 464 (5th Cir. 1972) (noting “the
general rule that mere notices insufficient to bring the passenger’s attention to
restrictions set forth on the reverse side of tickets do not incorporate the restrictions
into the contract of passage.”) (collecting cases); Grossman Furniture Co. v. Pierre, 119
N.J. Super. 411, 421-22, 291 A.2d 858, 864 (Dist. Ct. 1972) (collecting cases); Arthur
Philip Exp. Corp. v. Leathertone, Inc., 275 A.D. 102, 105, 87 N.Y.S.2d 665, 667 (App.
Div. 1949) (“A party should not be bound by clauses printed on the reverse side of a
document unless it be established that such matter was properly called to its attention
and that it assented to the provisions there stated.”); The Majestic, 166 U.S. 375, 384,
17 5. Ct. 597, 601, 41 L. Ed. 1039 (1897) (“[Ajithough a common carrier might limit
his common-law liability by special contract, assented to by the consignor of goods, an
unsigned notice printed on the back of a receipt did not amount to such contract,
though the receipt with such notice on it might have been taken by the consignor
without dissent.”).
20    I set aside the implications of these idiosyncratic facts for class certification.

                                                  37
DSMF   ¶   209; PRDSMF   ¶   209; DRPR   ¶   209). The parties also dispute whether
the language of the front-side Costa Rica Fill-In Agreement indicates that there
are additional terms and conditions on the reverse side. For the reasons stated
above, this is an open question. A finder of fact could easily conclude that the
collision damage waiver itself, along with the other initialed paragraphs on the
Costa Rica Fill-In Agreement, themselves constitute the “terms and conditions.”
It is possible, however, that a reasonable consumer could have understood this
as a reference to additional terms and conditions on the reverse.
       These disputed facts are genuine and material to the issues in suit. A
fact finder must determine whether Lee was on reasonable notice of the
arbitration provision found within the Costa Rica Terms. Summary judgment
on the question of arbitrability is therefore denied as to the Costa Rica rental
transaction of plaintiff Lee.
           E. Third-Party Booking Websites’ Terms of Use
       As noted above, the defendants have another, alternative argument in
relation to those plaintiffs who booked their reservations through third-party
Booking Websites, such as Expedia.com. Those websites’ Terms of Use, they
say, contain their own arbitration provisions that would cover these overcharge
claims. The plaintiffs respond initially that much of the evidence relating to the
booking of such reservations and the websites’ terms of use is not proffered in
admissible form. Assuming there was evidence of contractual assent, the
plaintiffs say, these add-on charges, imposed by the rent-a-car companies at
the end of the rental, are nevertheless beyond the scope of the arbitration
provisions in the third-party Booking Websites’ terms of use. (Def. Br. at 25-
34).
       The issue regarding admissibility of the evidence of assent breaks down
further into two components. The first concerns the layout and details of the
Booking Websites at the time the plaintiffs used them. The second concerns the
contemporaneous content of the Booking Websites’ Terms of Use (which
allegedly contain the arbitration clauses). For the reasons stated below, my
decision process stalls at the first step. The certification purporting to describe
                                             38
the layout and details of the Booking Websites is not sufficiently based on
personal knowledge. I will therefore permit additional discovery on this issue
pursuant to Federal Rule of Civil Procedure 56(e). Because additional
arguments regarding the Terms of Use are likely to be altered or even mooted
by such additional discovery, I do not reach them.
       Defendants attach a certification from Matt Enderle, an Avis employee
who has worked on Payless relationships and accounts with travel booking
websites since April 2014, including the Booking Websites at issue in this case.
(DE 8 1-14). Mr. Enderle is “generally familiar with the terms and conditions”
on the booking websites, which he “review[s] and reference[sj from time to time
as part of [his] job.” (Id.   ¶ 7).
       Mr. Enderle’s certification attaches screenshots of the Booking Websites
in an attempt to document the process that plaintiffs underwent when
reserving their rentals online. (Id.    9 12, 17, 27). Those screenshots, however,
date from over a year after the named plaintiffs actually used the websites to
book their rentals.
       Thus, for example, Mr. Enderle attaches screenshots of the Expedia.com
website dating from December 11, 2017. Plaintiffs Alexander and Geaiy booked
their rentals through Expedia.com nearly eighteen months earlier, on June 21
and June 17, 2016. (DSMF          11 65, 66). The time gap is papered over with say-
so: “The process for booking a Payless rental on Expedia.com now,” says Mr.
Enderle, “is the same process that existed at the time Mr. Alexander and Ms.
Qeary booked their Payless rentals in 2016.” (DE 8 1-14       ¶   12). As to
reservations booked through two other websites, Hotwire.com and
Priceline.com, the Enderle certification attaches similar screen shots and
makes similar statements,21 No evidence from any employee of those websites
is offered.


21     The screenshots for Hotwire.com date from December 20, 2017. (DE 8 1-14 ¶
20). Plaintiffs Bacon and DeVries booked their rentals online through Hotwire.com on
May23 and July 16, 2016. (OSMF ¶ 81, 82). The Priceline.com screenshots date from
December 20, 2017. (DE 81-14 ¶ 27). Plaintiff Davidson booked his rental online
                                            39
      Mr. Enderle’s certification goes on to describe the process the plaintiffs
would have experienced when booking their rentals online. For example, he
describes the locations of hyperlinks used to access the Terms of Use (DE 81-
14 ¶ 13, 21, 28); what a customer had to click in order to complete a
resen’ation (Id. 111 15, 23, 30); the text within the box that acknowledged the
customer’s assent to the Terms of Use (Id. ¶ 15, 23, 30); and the requirement
of clicking large colored boxes to acknowledge having read and accepted the
Terms of Use. (Id.   ¶J 16, 24, 31). Those facts are highly material to the
question of whether plaintiffs properly assented to the Booking Websites’ Terms
of Use. See Elite v. Lushlnternet Inc., 244 F. Supp. 3d 444, 451 (D.N.J. 2017)
(examining whether a website gave reasonable notice of the terms of use and
recognizing that New Jersey courts apply a ‘reasonable notice’ standard to the
manner in which contract terms are displayed in determining whether they are
enforceable, including looking to the style or mode of presentation, and the
placement of the provision (internal quotations omitted)); see also Specht v.
Netscape Commc’ns Corp., 306 F.3d 17, 35 (2d Cir. 2002) (“Reasonably
conspicuous notice of the existence of contract terms and unambiguous
manifestation of assent to those terms by consumers are essential if electronic
bargaining is to have integrity and credibility.”).
      If the plaintiffs did not assent to the Booking Websites’ Terms of Use,
they cannot be bound by the arbitration provisions found therein. See James v.
Glob. TelLink Corp, 852 F.3d 262, 265 (3d Cir. 2017). It follows that if the
evidence as to the reservation process on the websites were inadmissible or
otherwise insufficient, the Court would lack a sufficient basis to find there was
an agreement to arbitrate.
      On summary judgment, a movant’s adversary “may object that the
material cited to support or dispute a fact cannot be presented in a form that
would be admissible in evidence.” Fed. R. Civ. P. 56(c)(2); Countryside Oil Co.,


through Pñceline.com on June 7, 2016. (DSMF ¶ 97). In these cases, too, Mr. Enderle
states that the process has not changed since 2016.

                                          40
Inc. v. Trauelers Ins. Co., 928 F. Supp. 474, 482 (D.N.J. 1995). Federal Rule of
Evidence 901(a) states that “to satisfy the requirement of authenticating or
identifying an item of evidence, the proponent must produce evidence sufficient
to support a finding that the item is what the proponent claims it is.” Fed. R.
Evid. 90 1(a). On summary judgment, such a foundation is ordinarily supplied,
or at least its existence is suggested, by affidavit or other sworn statement.
Such a certification, like any other, “shall be restricted to statements of fact
within the personal knowledge of the signatory.” Countryside Oil Co., Inc., 928
F. Supp. at 482; see also Local Civ. R. 7.2(a); Steele v. Depuy Orthopaedics,
Inc., 295 F. Supp. 2d 439, 446 (D.N.J. 2003); Fowler u. Borough of Westville, 97
F. Supp. 2d 602, 607 (D.N.J. 2000).
       I do not find a sufficient basis for knowledge in Mr. Enderle’s statement
that he “review[s] and reference[s] [the booking process] from time to time as
part of [his] job.” (Id.   J 8). Such a statement does not suffice to support his
concluson’ assertion that the layouts and procedures of the websites when the
plaintiff used them in mid-2016 were precisely those he observed at the end of
2017. Defendants’ presentation is, however, suggestive, and such information,
if it exists, should be readily available from the operators of the websites.
       One option would be to simply rule that defendants’ proofs have failed
and to deny arbitration on this basis. Where there has been full discovery and
a party’s case has failed on the merits, that option is often appropriate. In such
a case, summary judgment will have served its purpose of narrowing and
defining the issues to be tried. Here, however, there has been only limited
discovery, and denial of defendants’ motion will not end the case, but rather
guarantee that it go forward, meaning that further discovery is a foregone
conclusion. That option, then, seems an improvident exercise of my discretion.
Rule 56(e) affords the Court the additional option of permitting a party to




                                            41
supplement its proofs.22 That is the option I take here. The defendants, if they
wish to do so, may ask the Magistrate Judge to help them schedule discovery
so that they can seek necessary evidence of online assent in admissible form.
        Assuming the plaintiffs have assented, there remains the issue of what
they assented to. The defendants proffer evidence as to the Booking Websites’
Terms of Use as of the dates that the plaintiffs booked their reservations. For
this, they do not rely solely on Mr. Enderle’s recollection. Rather, they also
attach copies of those online Terms of Use that they obtained from the Internet
Archive’s “Wayback Machine.”       23   (DE 81-30) Those retrieved Terms of Use
documents are sponsored by an appropriate representative of the Internet
Archive. (DE 8 1-29)



22     (e) Failing to Properly Support or Address a Fact. If a party fails to properly
support an assertion of fact or fails to properly address another party’s assertion of
fact as required by Rule 56(c), the court may:
           (1) give an opportunity to properly support or address the fact;
           (2) consider the fact undisputed for purposes of the motion;
            (3) grant summary judgment if the motion and supporting materials    —




     including the facts considered undisputed   show that the movant is entitled to it;
                                                  —




     or
           (4) issue any other appropriate order.
Fed. R. Civ. P. 56(e).
23     The Internet Archive is a nonprofit online digital library. Among other things, it
provides access to past internet websites and other cultural artifacts in digital form.
(DE 81-29, “Butler Certification”). The Wayback Machine is named, of course, for the
time-travel device employed by Mr. Peabody & Sherman in a beloved cartoon segment
of the Rocky & BulhvinMe television show in the 1960s. ft permits the user to view
archived records associated s1th a particular URL, in effect presen’ing a snapshot of a
website as it existed as of a particular date in the past. The archived data made
viewable and browsable by the Wayback Machine is compiled using automated
software programs know-n as crawlers, which surf the Web and intermittently store
copies of internet files, which are then preserved in the archive. (Id.).
        Defendants’ motion includes a certification from Christopher Butler, an Office
Manager at the Internet Archive, who declares that the exhibit attached to his
certification includes true and accurate copies of printouts of the URLs listed from the
specified dates. (DE 81-29). Those copies are the Booking Websites’ Terms of Use that
defendants offer as evidence and use as the basis for their arguments regarding the
arbitration provisions found therein. (DE 8 1-30).

                                             42
           Here, defendants are on more solid ground. Although the issue is not free
from doubt, there is case law support for the proposition that the Wayback
Machine copies of the Terms of Use, particularly as corroborated by the
Enderle certification, would be admissible. See United States v. Bansal, 663
F.3d 634, 667 (3d Cir. 2011); United States a Gasperini, No. 16-CR-441 (NGG),
2017 WL 3140366, at *6 (E.D.N.Y. July 21, 2017), affd, 729 F. App’x 112 (2d
Cir. 2018). At least there are strong indications that a proper foundation for
admission could be laid at a trial of the arbitrability issue.
           Should both assent and the particulars of the Terms of Use be
established, many issues will remain before arbitration can be ordered. One
such issue is choice of law, which may play out differently vis-á-vis the
websites than it did in relation to the in-person car rental agreements.24
Another is whether, under whatever law applies, a non-signatory may compel
arbitration under these circumstances. Still another is the scope of the website
arbitration provisions, for example, whether they extend to these defendants’
alleged imposition of unauthorized charges after entering into new agreements
with the customers, at or after the time the cars were returned. Given my
rulings above, consideration of those issues would be premature.
     IV.      CONCLUSION
           For the foregoing reasons, the defendants’ motion for summary judgment
to compel arbitration (DE 81) is DENIED as presented. The plaintiffs’ cross
motion for summary judgment denying arbitration (DE 93) is GRANTED IN
PART and DENIED IN PART.
           More specifically:
           1. The defendants’ motion for summary judgment is denied outright to
              the extent it rests on the agreements signed in person by the plaintiffs
              when they rented their cars in the United States, and the plaintiffs’


21     Certain of the submissions suggest that the contract law of as many as five
states may govern the interpretation and effect of the Booking Websites’ Terms of
Use. Plaintiffs suggest that there may also be an issue as to whether New Jersey would
honor such laws if they violate local public policy.

                                            43
        corresponding cross motion is granted to the same extent. Section
        ll.D.1 & 2, supra.
     2. The defendant’s motion and the plaintiffs’ cross motion are both
        denied to the extent that they rest on the agreement signed in person
        by the plaintiff who rented her car in Costa Rica, because factual
        issues remain. Section II.D.3, supra.
     3. To the extent the motions rest on the terms of service on booking
        websites, I find that the record is not sufficiently developed. After
        appropriate discovery, the issue may be resolved on summary
        judgment or tried. Section lI.E, supra.

Dated: December 7, 2018



                                      H N. KEVIN MCNULTY,        u4.j.




                                       44
